DETAILED ACTION
Claims 1 - 10 of U.S. Application No. 16312202 filed on 12/20/2018 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
- The drawings are objected to under 37 CFR 1.83(a) because they fail to show “rotor magnet 600” as described in the specification, “a friction plate”, “a conductive metal sheet”, and “an elastic substrate” as described in at least claim 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
- The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “800” seen in fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features in claim 1:
“the friction plate unit comprises a conductive metal sheet and a friction plate tightly attached on a surface of the conductive metal sheet, or the friction plate unit comprises an elastic substrate, a conductive metal sheet located on a surface of the elastic substrate and a friction plate tightly attached to the conductive metal sheet, or the friction plate unit comprises a conductive metal sheet and two friction plates tightly attached on two surfaces of the conductive metal sheet separately, or the friction plate unit comprises an elastic substrate, two conductive metal sheets located on two surfaces of the elastic substrate separately and two friction plates tightly attached to the two conductive metal sheets separately;” also the feature, “a disk-shaped rotor magnet whose bottom is in contact with the electromagnetic coil, wherein the disk-shaped rotor magnet is attracted and held to the disk-shaped stator magnet”
The features above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: last two lines of claim 1 recites, “…the annular friction plate and the friction plate are made of materials with different polarities”. The limitation is not clear as written as it is not clear if the meant polarities are the polarities of the generated electrical current in the different parts of the energy harvester, or it mean that the materials are of different tendencies to lose or gain electrons on the triboelectric series.


Claims 2 – 10 are rejected for depending on claim 1.
Allowable Subject Matter
Claims 1 – 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1 (as best understood): the limitations of claim 1, “…, an electromagnetic coil fixed in the base; a disk-shaped stator magnet fixed at the center of the base; a friction plate fixing ring fixed on the base; at least one friction plate unit fixed on an inner side surface of the friction plate fixing ring,… a disk-shaped rotor magnet whose bottom is in contact with the electromagnetic coil, wherein the disk-shaped rotor magnet is attracted and held to the disk-shaped stator magnet, and an outer surface of the disk-shaped rotor magnet is tangent to an outer surface of the disk-shaped stator magnet; and an annular friction plate fixed on the disk-shaped rotor magnet, wherein the annular friction plate and the friction plate are made of triboelectric materials with different charge polarities” are neither anticipated nor obvious over the prior arts in record.
The closest art is CN 106160396 for Tao et al. Tao discloses an energy harvester discloses a base, electromagnetic coils in the base, stator magnet and a rotor magnet tangent to the stator magnet. However, Tao does not suggest or disclose adding a friction plate fixing ring fixed on the base; at least one friction plate unit fixed 
Claims 2 – 10 would be allowable for depending on claim 1, if claim 1 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AHMED ELNAKIB/Examiner, Art Unit 2832